DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-18-20.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application (2016-141558) filed in Japan on 07-19-2016 and an application (2015-215057) filed in Japan on 10-30-2015. It is noted, however, that applicant has not filed a certified copy of the JP2015-215057 application as required by 37 CFR 1.55.

Applicant(s) Response to Official Action 
	  The response filed on 04/29/2021 has been entered and made of record.

Response to Arguments/Amendments
	Presented arguments have been fully considered but some are held unpersuasive. Examiner’s response to the presented arguments follows below. 









Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claims 9, 11, the Applicant argues:
Devin et al., (US 2014/0247978 A1) teaches a neutral evaluation, which is not equivalent to "an ignorable evaluation indicating exclusion from a training target label." [Remarks: Page 17]
Devin fails to disclose or suggest "ignorable evaluation" and applying Devin to Tang (US2016/0189010) does not lead to the invention according to claims 9 and 11 of creating teacher data that "does not affect the adjustment of the weight coefficient for the intermediate layer by the ignorable evaluation." [Remarks: Page 17]

Examiner’s Response:
Regarding claims 9, 11, the Examiner contends:
According to paragraph [0012] of the Applicant’s U.S. Pub. (US 2018/0307946 A1), an “ignorable evaluation” is an evaluation that is separate from positive and negative evaluations. Further, the Applicant’s abstract and claims define the “ignorable” evaluation as “indicating exclusion from a training target label”. Devin’s neutral label is in alignment with the Applicant’s concept of “ignorable evaluation”, since Devin’s neutral label is a label that involves the possibility of overlapping positive and negative labels, which is separate from only a single positive label and a single negative label. Specifically, in paragraph [0026], Devin further explains: “The CN label is to account for the fact that some objects may include visual content for two classes (such as birds pictured with trees). The label “class neutral” (or simply “neutral”) is assigned to an object to denote that it is not to be considered as negative with respect to one or more of the custom classes.”. For example, birds may be classified as positive labels and trees may be classified as negative labels.
Devin discloses the “ignorable evaluation” as explained above. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., does not affect the adjustment of the weight coefficient for the intermediate layer by the ignorable evaluation) are not recited in the rejected claims of 9 and 11.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the claims recite “acquire any one of a positive evaluation … negative evaluation … and an ignorable evaluation …”. Thus, Devin does not need to teach the “ignorable evaluation”.
  
















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al., hereinafter referred to as Tang (US 2016/0189010 A1) in view of Devin et al., hereinafter referred to as Devin (US 2014/0247978 A1). 

As per claim 9, Tang discloses a training data creation device (102, 106) creating training data for a training device (Tang: Fig. 1 & Paras. [0034], [0037] disclose a training data creation device (102, 106) configured to create training data for the training device (102, 110).), the training device (102, 110) training a neural network (402) by means of a backpropagation algorithm, the neural network using a plurality of labels to classify recognition target data (Tang: Figs. 1, 4 & Paras. [0034], [0037], [0052], [0061] disclose a training device (102, 110) configured to train a neural network 402 using backpropagation, the neural network 402 using a collection of training images having a plurality of hashtags or labels to classify recognition target data.), the training data creation device (102, 106) comprising: a processor (Tang: Para. [0103] disclose processor 802.); and 
a memory storing executable instructions that, when executed by the processor, causes the processor to perform as (Tang: Para. [0103] disclose a memory 814 storing executable instructions that, when executed by the processor, causes the processor to perform.):
an input data acquisition unit configured to acquire input data (Tang: Fig. 1 & Paras. [0034], [0037] disclose the training data creation device (102, 106) acquiring the input data or training images from third party services or database 120.);

However Tang does not explicitly disclose “… an evaluation acquisition unit configured to acquire any one of a positive evaluation indicating that content of the input data coincides with a label, a negative evaluation indicating that content of the input data does not coincide with the label, and an ignorable evaluation indicating exclusion from a training target label, for each label regarding the input data acquired by the input data acquisition unit; and a training data creation unit configured to associate the input data acquired by the input data acquisition unit with the evaluation for each label acquired by the evaluation acquisition unit to create the training data.”
Further, Devin is in the same field of endeavor and teaches an evaluation acquisition unit configured to acquire any one of a positive evaluation indicating that content of the input data coincides with a label (20), a negative evaluation indicating that content of the input data does not coincide with the label (20), and an ignorable evaluation indicating exclusion from a training target label (20), for each label (20) regarding the input data (10) acquired by the input data acquisition unit (Devin: Fig. 1 & Para. [0021] disclose acquiring a positive evaluation for a positive label 20, a negative evaluation indicating that content of the input data does not coincide with the positive label 20, and a neutral evaluation [i.e., ignorable evaluation] indicating exclusion from a training target label 20 for all labels 20 regarding the input data 10.); and
a training data creation unit configured to associate the input data (10) acquired by the input data acquisition unit with the evaluation for each label (20) acquired by the evaluation acquisition unit to create the training data (Devin: Fig. 1 & Paras. [0020], [0021] disclose associating the input data 10 acquired with the evaluation for each label 20 acquired to create the training data.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tang and Devin before him or her, to modify the neural network of Tang to include the evaluation associating input data label feature as described in Devin. The motivation for doing so would have been to improve evaluation of labeled objects by providing additional classification prior to training (Devin: [0004]-[0006].).
	As per claim 11, Tang discloses a method for creating training data for a training device (Tang: Fig. 1 & Paras. [0034], [0037] disclose a method to create training data for the training device (102, 110).), the training device (102, 110) training a neural network (402) by means of a backpropagation algorithm, the neural network using a plurality of labels to classify recognition target data (Tang: Figs. 1, 4 & Paras. [0034], [0037], [0052], [0061] disclose a training device (102, 110) configured to train a neural network 402 using backpropagation, the neural network 402 using a collection of training images having a plurality of hashtags or labels to classify recognition target data.), the method comprising:
an input data acquiring step of acquiring input data (Tang: Fig. 1 & Paras. [0034], [0037] disclose the training data creation device (102, 106) acquiring the input data or training images from third party services or database 120.);

However Tang does not explicitly disclose “… an evaluation acquiring step of acquiring any one of a positive evaluation indicating that content of the input data coincides with a label, a negative evaluation indicating that content of the input data does not coincide with the label, and an ignorable evaluation indicating exclusion from a training target label, for each label regarding the input data acquired in the input data acquiring step; and a training data creating step of associating the input data acquired in the input data acquiring step with the evaluation for each label acquired in the evaluation acquiring step to create the training data.”
Further, Devin teaches an evaluation acquiring step of acquiring any one of a positive evaluation indicating that content of the input data coincides with a label (20), a negative evaluation indicating that content of the input data does not coincide with the label (20), and an ignorable evaluation indicating exclusion from a training target label (20), for each label (20) regarding the input data (10) acquired in the input data acquiring step (Devin: Fig. 1 & Para. [0021] disclose acquiring a positive evaluation for a positive label 20, a negative evaluation indicating that content of the input data does not coincide with the positive label 20, and a neutral evaluation [i.e., ignorable evaluation] indicating exclusion from a training target label 20 for all labels 20 regarding the input data 10.); and
a training data creating step of associating the input data acquired in the input data acquiring step with the evaluation for each label acquired in the evaluation acquiring step to create the training data (Devin: Fig. 1 & Paras. [0020], [0021] disclose associating the input data 10 acquired with the evaluation for each label 20 acquired to create the training data.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tang and Devin before him or her, to modify the neural network of Tang to include the evaluation associating input data label feature as described in Devin. The motivation for doing so would have been to improve evaluation of labeled objects by providing additional classification prior to training (Devin: [0004]-[0006].).














REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to a training system, device, method for training, a training program, a training data creation device, a method for creating training data, and a training data creation program that uses backpropagation, labeling, and evaluation techniques for training a neural network regarding image recognition.

Prior art for was found for the claims as follows:
Re. Claim 1,
Tang et al., (US 2016/0189010 A1) disclose the following limitations: 
A training system (100) comprising:
a training device (102, 110) configured to train a neural network (402) by means of a backpropagation algorithm, the neural network (402) using a plurality of labels to classify recognition target data (Tang: Figs. 1, 4 & Paras. [0034], [0037], [0052], [0061] disclose a training device (102, 110) configured to train a neural network 402 using backpropagation, the neural network 402 using a collection of training images having a plurality of hashtags or labels to classify recognition target data.); and
a training data creation device (102, 106) configured to create training data for the training device (Tang: Fig. 1 & Paras. [0034], [0037] disclose a training data creation device (102, 106) configured to create training data for the training device (102, 110).),
the training data creation device (102, 106) comprising: 
a processor (Tang: Para. [0103] disclose processor 802.); and 
a memory storing executable instructions that, when executed by the processor, causes the processor to perform as (Tang: Para. [0103] disclose a memory 814 storing executable instructions that, when executed by the processor, causes the processor to perform.):
an input data acquisition unit configured to acquire input data (Tang: Fig. 1 & Paras. [0034], [0037] disclose the training data creation device (102, 106) acquiring the input data or training images from third party services or database 120.);


the training device (102, 110) comprising:
a training data acquisition unit configured to acquire the training data created by the training data creation device (Tang: Fig. 1 & Paras. [0034], [0037] disclose the training device (102, 110) acquiring the training data created by the training data creation device (102, 106).);
an input layer (404) configured to acquire, (410, 412) included in the training data (training images) acquired by the training data acquisition unit (Tang: Figs. 1, 4 & Paras. [0037], [0061]-[0063] disclose an input layer 404 configured to acquire the input data (410, 412) included in the training images acquired.);
an intermediate layer (406) configured to perform an arithmetic operation on the (404) by use of a weight coefficient (Tang: Figs. 1, 4 & Paras. [0052], [0053], [0061]-[0063] disclose each layer utilizes gradient descent processes configured to perform an arithmetic operation on the input data acquired by the input layer 404 by use of a weight coefficient.);
an output layer (408) configured to output a recognition score (418) for each label by use of the (Tang: Figs. 1, 4 & Paras. [0052], [0053], [0061]-[0063] disclose an output layer 408 configured to output a recognition score 418 for each image associated hashtag label subjected to the arithmetic operation by at least the intermediate layer 406.); and
a backpropagation unit configured to adjust the weight coefficient for the intermediate layer (406) by use of the recognition score for each label output by the output layer (408) and a ground-truth score of the evaluation for each label (Tang: Figs. 1, 4 & Paras. [0052]-[0054], [0061]-[0063] disclose adjusting the weight coefficient for at least the intermediate layer 406 by use of the recognition score 418 for each image associated hashtag label output by the output layer 408 and a ground-truth score [i.e., 100% probability] of the evaluation for each image associated hashtagged label.),
wherein the backpropagation unit adjusts the weight coefficient for the intermediate layer such that the recognition score of the label with the positive evaluation or the negative evaluation comes closer to the ground-truth score of the positive evaluation or the negative evaluation, (Tang: Figs. 1, 4 & Paras. [0052]-[0054], [0061]-[0063] disclose using backpropagation for adjusting the weight coefficient for at least the intermediate layer 406 such that the recognition score 418 for each image associated hashtag label comes closer to the ground-truth score of the evaluation [i.e., positive or negative] for each image associated hashtagged label.).
Devin et al., (US 2014/0247978 A1) disclose an evaluation acquisition unit configured to acquire any one of a positive evaluation indicating that content of the input data coincides with a label (20), a negative evaluation indicating that content of the input data does not coincide with the label (20), and an ignorable evaluation indicating exclusion from a training target label (20), for each label (20) regarding the input data (10) acquired by the input data acquisition unit (Devin: Fig. 1 & Para. [0021] disclose acquiring a positive evaluation for a positive label 20, a negative evaluation indicating that content of the input data does not coincide with the label 20, and a neutral evaluation [i.e., ignorable evaluation] indicating exclusion from a training target label 20 for all labels 20 regarding the input data 10.); and
a training data creation unit configured to associate the input data (10) acquired by the input data acquisition unit with the evaluation for each label (20) acquired by the evaluation acquisition unit to create the training data (Devin: Fig. 1 & Paras. [0020], [0021] disclose associating the input data 10 acquired with the evaluation for each label 20 acquired to create the training data.).










Re. Claim 8,
Tang et al., (US 2016/0189010 A1) disclose the following limitations:
A training device (102, 110) training a neural network by means of a backpropagation algorithm, the neural network (402) using a plurality of labels to classify recognition target data (Tang: Figs. 1, 4 & Paras. [0034], [0037], [0052], [0061] disclose a training device (102, 110) configured to train a neural network 402 using backpropagation, the neural network 402 using a collection of training images having a plurality of hashtags or labels to classify recognition target data.), the training device (102, 110) comprising:
a processor (Tang: Para. [0103] disclose processor 802.); and 
a memory storing executable instructions that, when executed by the processor, causes the processor to perform as (Tang: Para. [0103] disclose a memory 814 storing executable instructions that, when executed by the processor, causes the processor to perform.):
a training data acquisition unit configured to acquire training data, the training data including input data and an evaluation for each label associated with the input data in advance (Tang: Fig. 1 & Paras. [0034], [0037] disclose the training device (102, 110) acquiring the training data created by the training data creation device (102, 106), the training data including input data and an evaluation for each image associated hashtag label associated with the input data in advance.);
an input layer (404) configured to acquire the input data (Tang: Figs. 1, 4 & Paras. [0037], [0061]-[0063] disclose an input layer 404 configured to acquire the input data (410, 412) included in the training images acquired.);
an intermediate layer (406) configured to perform an arithmetic operation on the (404) by use of a weight coefficient (Tang: Figs. 1, 4 & Paras. [0052], [0053], [0061]-[0063] disclose each layer utilizes gradient descent processes configured to perform an arithmetic operation on the input data acquired by the input layer 404 by use of a weight coefficient.);
an output layer (408) configured to output a recognition score (418) for each label by use of the (Tang: Figs. 1, 4 & Paras. [0052], [0053], [0061]-[0063] disclose an output layer 408 configured to output a recognition score 418 for each image associated hashtag label subjected to the arithmetic operation by at least the intermediate layer 406.); and
a backpropagation unit configured to adjust the weight coefficient for the intermediate layer (406) by use of the recognition score for each label output by the output layer (408) and a ground-truth score of the evaluation for each label (Tang: Figs. 1, 4 & Paras. [0052]-[0054], [0061]-[0063] disclose adjusting the weight coefficient for at least the intermediate layer 406 by use of the recognition score 418 for each image associated hashtag label output by the output layer 408 and a ground-truth score [i.e., 100% probability] of the evaluation for each image associated hashtag label.), 

the backpropagation unit adjusts the weight coefficient for the intermediate layer such that the recognition score of the label with the positive evaluation or the negative evaluation comes closer to the ground-truth score of the positive evaluation or the negative evaluation, (Tang: Figs. 1, 4 & Paras. [0052]-[0054], [0061]-[0063] disclose using backpropagation for adjusting the weight coefficient for at least the intermediate layer 406 such that the recognition score 418 for each image associated hashtag label comes closer to the ground-truth score of the evaluation [i.e., positive or negative] for each image associated hashtagged label.).
Devin et al., (US 2014/0247978 A1) disclose wherein, the input data is associated with any one of a positive evaluation indicating that content of the input data coincides with a label, a negative evaluation indicating that content of the input data does not coincide with the label, and an ignorable evaluation indicating exclusion from a training target label, for each label (Devin: Fig. 1 & Para. [0021] disclose acquiring a positive evaluation for a positive label 20, a negative evaluation indicating that content of the input data does not coincide with the label 20, and a neutral evaluation [i.e., ignorable evaluation] indicating exclusion from a training target label 20 for all labels 20 regarding the input data 10.).





Re. Claim 10,
Tang et al., (US 2016/0189010 A1) disclose the following limitations:
A method for training a neural network (402) by means of a backpropagation algorithm, the neural network using a plurality of labels to classify recognition target data (Tang: Figs. 1, 4 & Paras. [0034], [0037], [0052], [0061] disclose a training device (102, 110) configured to train a neural network 402 using backpropagation, the neural network 402 using a collection of training images having a plurality of hashtags or labels to classify recognition target data.), the method comprising:
a training data acquiring step of acquiring training data, the training data including input data and an evaluation for each label associated with the input data in advance (Tang: Fig. 1 & Paras. [0034], [0037] disclose the training device (102, 110) acquiring the training data created by the training data creation device (102, 106), the training data including input data and an evaluation for each image associated hashtag label associated with the input data in advance.);
an inputting step, by an input layer (404), of acquiring, (Tang: Figs. 1, 4 & Paras. [0037], [0061]-[0063] disclose an input layer 404 configured to acquire the input data (410, 412) included in the training images acquired.);
an arithmetic operating step, by an intermediate layer (406), of performing an arithmetic operation on the (Tang: Figs. 1, 4 & Paras. [0052], [0053], [0061]-[0063] disclose each layer utilizes gradient descent processes configured to perform an arithmetic operation on the input data acquired by the input layer 404 by use of a weight coefficient.);
an outputting step, by an output layer (408), of outputting a recognition score (418) for each label by use of (Tang: Figs. 1, 4 & Paras. [0052], [0053], [0061]-[0063] disclose an output layer 408 configured to output a recognition score 418 for each image associated hashtag label subjected to the arithmetic operation by at least the intermediate layer 406.); and
a backpropagation step of adjusting the weight coefficient for the intermediate layer (406) by use of the recognition score for each label output in the outputting step and a ground-truth score of the evaluation for each label (Tang: Figs. 1, 4 & Paras. [0052]-[0054], [0061]-[0063] disclose adjusting the weight coefficient for at least the intermediate layer 406 by use of the recognition score 418 for each image associated hashtag label output by the output layer 408 and a ground-truth score [i.e., 100% probability] of the evaluation for each image associated hashtag label.), 

the backpropagation step adjusts the weight coefficient for the intermediate layer such that the recognition score of the label with the positive evaluation or the negative evaluation comes closer to the ground-truth score of the positive evaluation or the negative evaluation, (Tang: Figs. 1, 4 & Paras. [0052]-[0054], [0061]-[0063] disclose using backpropagation for adjusting the weight coefficient for at least the intermediate layer 406 such that the recognition score 418 for each image associated hashtag label comes closer to the ground-truth score of the evaluation [i.e., positive or negative] for each image associated hashtagged label.).
Devin et al., (US 2014/0247978 A1) disclose wherein, the input data is associated with any one of a positive evaluation indicating that content of the input data coincides with a label, a negative evaluation indicating that content of the input data does not coincide with the label, and an ignorable evaluation indicating exclusion from a training target label, for each label (Devin: Fig. 1 & Para. [0021] disclose acquiring a positive evaluation for a positive label 20, a negative evaluation indicating that content of the input data does not coincide with the label 20, and a neutral evaluation [i.e., ignorable evaluation] indicating exclusion from a training target label 20 for all labels 20 regarding the input data 10.).

Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claims 1, 8] “… an input layer configured to acquire, as a score, the input data … an intermediate layer configured to perform an arithmetic operation on the score acquired by the input layer … the score subjected to the arithmetic operation by the intermediate layer … wherein the backpropagation unit adjusts the weight coefficient for the intermediate layer such that the recognition score of the label with the positive evaluation or the negative evaluation comes closer to the ground-truth score of the positive evaluation or the negative evaluation, and makes the recognition score of the label with the ignorable evaluation not affect the adjustment of the weight coefficient for the intermediate layer.” [Claim 10] “… an inputting step, by an input layer, of acquiring, as a score, the input data included in the training data … an arithmetic operating step, by an intermediate layer, of performing an arithmetic operation on the score acquired in the inputting step … the score subjected to the arithmetic operation in the arithmetic operating step … the backpropagation step adjusts the weight coefficient for the intermediate layer such that the recognition score of the label with the positive evaluation or the negative evaluation comes closer to the ground-truth score of the positive evaluation or the negative evaluation, and makes the recognition score of the label with the ignorable evaluation not affect the adjustment of the weight coefficient for the intermediate layer.” These features are not found or suggested in the prior art.

Allowable Subject Matter
Claims 1-8, 10, 14-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571) 270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 06-01-2021